At this term, on the 12th of May, it was ruled by the Court, “ that Rezin Spurrier show cause, this term, why the writ of possession and judgment entered at May term, 1786, for his lessee, against Benjamin YieldhalL should not be set aside.” And on the 21st of May, in the same term, “ it appearing to the Court, by the affidavit of Upton Scott, that at the time of commencing the suit of Rezin Spurrier’s Lessee against Benjamin Yield-hall, the said Upton Scott was in possession of 9 1-4 acres of the land, for which the ejectment was brought, and that no copy of the declaration in ejectment was served upon him, and that the said Scott claims the said 9 1-4 acres of land as tenant in fee-simple, and a rule having been served on the plaintiff, to show cause, &c. and the iMsap onUScott now praying that the judgment and cxe*174cution be set aside, as to the said 9 1-4 acres, and that he be admitted defendant in this cause, as to the said acres. Ordered, that the judgment be struck out, as to the said 9 1-4 acres, claimed by the said Upton Scott”